

BUSINESS CONSULTING AGREEMENT



AGREEMENT made this January 1, 2007 between Nice Enterprise Trading H.K. Co.,
Ltd., a company incorporated in Hong Kong whose business address is at Dabao
Industrial Zone, Xiangzhi Town, Shishi City, Fujian, China (“the Corporation”)
and Yorkshire Capital Limited, a Hong Kong corporation whose principal office is
at Suite 4703, Central Plaza, 18 Harbour Road, Wanchai, Hong Kong (“the
Consultant”).


RECITALS


It is the desire of the Corporation to engage the services of the Consultant to
perform for the Corporation certain consulting services for the Corporation as
an independent contractor and not as an employee.


It is the desire of the Consultant to consult with the Board of Directors, the
officers of the Corporation, and certain other management personnel, and to
undertake, for the Corporation, consultation as to the strategic development of
the Corporation.


AGREEMENT


Term


1.
The respective duties and obligations of the parties hereto shall be for a
period up to the completion of public listing exercise or for a period of 12
months commencing on the date hereof, whichever is earlier, and may be
terminated by either party by giving sixty (60) days written notice to the other
party.



Business Consulting Services


2.
The Consultant will perform, or subcontract others to perform, the following
responsibilities:-




 
(a)
To educate the Corporation on the public listing of the Corporation in the U.S.
or other foreign securities markets;




 
(b)
To assist the Corporation in the preparation, translation and review of
documentation and information necessary for a reverse merger exercise
(“Listing”) and other corporate documents for filing with the SEC;




 
(c)
To assist the Corporation in preparing and reviewing documents related to the
fund raising exercise, if any, during the Listing exercise;




 
(d)
To assist the Corporation in any other restructuring that may be necessary for
the Listing;




 
(e)
To recommend professionals such as financial institutions, securities attorneys,
accountants, or public relations professionals to assist the Corporation with
its listing exercise and shall act as a coordinator in working with such
professionals;




 
(f)
To assist the Corporation in preparing corporate information for road show;




 
(g)
To organize and participate in the road show of the Corporation in the United
States.



 
1

--------------------------------------------------------------------------------

 
 
Compensation for the Consultant



2.
The Corporation agrees to compensate the Consultant as follows:-




 
(a)
a fee equal to US$600,000 or 3% of gross proceeds raised during the Listing of
the Corporation, whichever is the lower, and




 
(b)
upon completion of the Listing, for nominal consideration, 3-year warrants to
purchase approximately 6% of the number of securities sold for the fund raising.
These warrants are expected to be exercisable any time at a price equal to 130%
of per unit offering price for the placement, on a net-issuance or cashless
basis, and will have registration rights similar to the registration rights
afforded to investors for the fund raising.



Company Information; Confidentiality


3.
The Corporation recognizes and confirms that, in advising the Corporation and in
fulfilling its engagement hereunder, the Consultant will use and rely on data,
material and other information furnished to the Consultant by the Corporation.
The Corporation acknowledges and agrees that in performing its services under
this engagement, the Consultant may rely upon the data, material and other
information supplied by the Corporation without independently verifying the
accuracy, completeness or veracity of same. The Consultant shall not be
responsible for the accuracy, completeness or veracity of all those data,
material and information provided by the Corporation. In addition, in the
performance of its services, the Consultant may look to such others for such
factual information, economic advice and/or research upon which to base its
advice to the Corporation hereunder as the Consultant shall in good faith deem
appropriate.



Except as contemplated by the terms hereof or as required by applicable law, the
Consultant shall keep confidential all non-public information provided to it by
the Corporation, and shall not disclose such information to any third party
without the Corporation’s prior written consent, other than such of its
employees and advisors as the Consultant determines to have a need to know.


Indemnification



4.
The Corporation shall indemnify and hold harmless the Consultant against any and
all liabilities, claims, lawsuits, including any and all awards and /or
judgments to which it may become subject under any jurisdictions arising out of
or are in connection with the services rendered by the Consultant or any
transactions in connection with this agreement, except for any liabilities,
claims and lawsuits (including awards and/or judgments), arising out of willful
misconduct or willful omissions of the Consultant. The decision of whether the
liabilities, claims and lawsuits are caused by the Consultant’s willful
misconduct or willful omissions shall be determined by governing judiciary. In
addition, the Corporation shall also indemnify and hold harmless the Consultant
against any and all reasonable costs and expenses, including reasonable counsel
fees, incurred relating to the foregoing.



The Consultant shall give the Corporation prompt notice of any such liability,
claim or lawsuit which the Consultant contends is the subject matter of the
Corporation’s indemnification and the Corporation thereupon shall be granted the
right to take any and all necessary and proper action, at its sole cost and
expense, with respect to such liability, claim and lawsuit, including the right
to settle, compromise and dispose of such liability, claim or lawsuit, excepting
therefrom any and all proceedings or hearings before any regulatory bodies
and/or authorities.
 
 
2

--------------------------------------------------------------------------------

 


Termination


3.
Notwithstanding the term of this agreement (as set forth in paragraph 1), this
agreement shall terminate on the occurrence of any of the following:-




 
(a)
The bankruptcy, receivership or dissolution of either party to this agreement.




 
(b)
The purchase of the Corporation in its entirety by another corporation.




 
(c)
The merger of the Corporation with another company, unless the Corporation is
deemed to be the surviving company.



In the event of termination pursuant to this paragraph, any amounts due and
payable to the Consultant and the conditional benefits entitled by the
Consultant shall become immediately due and payable.


Applicable Law



4.
This agreement shall be construed under and in accordance with the laws of Hong
Kong and all obligations of the parties created hereunder are performable in
Hong Kong.

 

CORPORATION     CONSULTANT                    

--------------------------------------------------------------------------------

Nice Enterprise Trading H.K. Co., Ltd.    

--------------------------------------------------------------------------------

Yorkshire Capital Limited

 
 
3

--------------------------------------------------------------------------------

 
 